Citation Nr: 0512517	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a schizophrenia and 
PTSD, initially claimed as depression and a personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his mother


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied the veteran's claim for service connection for a 
psychotic disorder.  The veteran had claimed service 
connection for depression and a personality disorder, VA 
treatment records indicated that he had been diagnosed with 
schizophrenia, depression, and PTSD, and the RO considered 
all of these conditions in its denial of his claim.

The veteran and his mother and brother testified at a March 
2005 videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board, and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The overwhelming weight of the competent probative 
evidence of record reflects that the veteran's schizophrenia 
and depression are not related to his military service.  A 
psychosis was not clinically established within 1 year 
following separation from service.

2.  While the veteran has been diagnosed with PTSD, there is 
no credible evidence supporting any of his claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  Neither schizophrenia, depression, nor PTSD were not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309, 4.125 (2004).

2.  A personality disorder is not a disease or injury for 
which service connection may be granted.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The RO met this requirement here.  The 
first thing the RO did after receiving the veteran's June 
2002 claim was to send a July 2002 VCAA letter.  The RO did 
not take any adjudicative action until September 2002, when 
it issued its rating decision that the veteran appealed to 
the Board.  Thus, in compliance with Pelegrini, the RO 
provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim.  After issuing an 
April 2004 supplemental statement of the case (SSOC) that 
included recently indicated PTSD as part of the service-
connection claim, the RO sent a July 2004 letter with an 
attached PTSD questionnaire requesting additional information 
regarding the veteran's PTSD.  After receiving the veteran's 
response to the questionnaire and additional evidence, the RO 
readjudicated the claim in its October 2004 SSOC.  Thus, the 
delay in providing notice to the veteran regarding the PTSD 
portion of his claim was remedied by the RO's actions in 
providing the veteran with an opportunity to submit 
information specifically relating to his PTSD and then 
readjudicating the claim.  Therefore, any timing-of-notice 
error was nonprejudicial in this case because it did not 
affect the essential fairness of the adjudication.  Mayfield, 
slip op. at 32.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's July 2002 
letter told the veteran about the VCAA and explained what the 
evidence had to show in order to establish entitlement to 
service connection for his claimed psychiatric disorders.  
The letter also listed the evidence already received and 
indicated the information or evidence still needed from the 
veteran and how the RO would help him in obtaining such 
information or evidence.  In its July 2004 letter, the RO 
listed additional evidence needed to support a claim for 
service connection for PTSD, and wrote: "If there is any 
other evidence or information that you think will support 
your appeal, please let us know.  If you have any evidence in 
your possession that pertains to your appeal, please send it 
to us."  The RO also explained the evidence necessary to 
establish service connection generally and to establish 
service connection for PTSD specifically, and the respective 
responsibilities of the RO and the veteran in obtaining this 
evidence.  Moreover, the RO included in its February 2003 SOC 
and April 2004 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  Thus, the RO 
complied with the VCAA notice content requirements.

In addition, the RO obtained the veteran's service medical 
records (SMRs) and service personnel records.  The RO also 
obtained all identified private and VA treatment records, 
except for those of the Fayetteville VA Medical Center (VAMC) 
for the week of September 17, 2003 to September 24, 2003, 
which the VAMC indicated it did not have.  See 38 C.F.R. 
§ 3.159(c)(2) (2004) (VA may conclude no further efforts are 
required to obtain federal records where department or agency 
advises it that they do not exist).  Moreover, there is no 
indication that any other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received.  Indeed, as noted, the veteran himself 
indicated in his September 2004 statement in support of claim 
(VA Form 21-4138) that he had nothing further to submit, and, 
when additional treatment took place in April 2005, the 
veteran submitted records of this treatment to the Board and 
waived review by the RO in his April 2005 statement in 
support enclosing these materials.  VA thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Schizophrenia, Depression, and a Personality Disorder

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain conditions will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  In the case of psychoses, such as the 
veteran's schizophrenia, service connection will be presumed 
if manifests to a compensable degree within one year after 
discharge from service.  38 C.F.R. §§ 3.307(a)(3) 3.309(a) 
(2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The veteran's SMRs do not contain notes of any psychiatric 
treatment, and the December 1976 separation examination 
report reflects that his psychiatric condition was normal on 
examination.

The earliest post-service medical record in the claims file 
is a June 1984 hospital discharge summary diagnosing the 
veteran with schizophrenia and poly substance abuse.  The 
only prior treatment noted was in January 1984.  The 
physician noted that the veteran's history, as recounted by 
the veteran, indicated 10 years of bizarre behavior and 
hallucinations thought insertion and withdrawal "felt to be 
consistent with an underlying schizophrenia."  The veteran's 
mother, aunt, and uncle stated he had not been the same since 
service.  In July 1984, the veteran's claims for pension, 
special monthly compensation, and disability requiring the 
aid and attendance of another person or to be housebound were 
denied, and he was found competent.  A September 1985 
discharge summary noted he did not appear depressed or 
psychotic.  An August 1986 VA examination diagnosed the 
veteran with schizophrenia, undifferentiated type, but did 
not opine as to the etiology of this disorder.  An October 
1986 private hospital discharge summary diagnosed the veteran 
with paranoid schizophrenia and recommended that his benefits 
be assigned to another individual to manage.  A January 1987 
rating subsequently found the veteran incompetent.

VA inpatient and outpatient treatment records and field 
examinations from June 2002 to April 2005 diagnose the 
veteran with a psychotic disorder not otherwise specified, 
depressive disorder not otherwise specified, and 
schizophrenia, but do not contain an opinion as to the 
etiology of these disorders.

At the March 2005 videoconference hearing, the veteran's 
brother and mother testified that his behavior had become 
more isolated and nervous, and his mother expressed the 
belief that something had happened in service to cause this 
change in behavior (Hearing transcript, pp. 6-9).

Based on the above, service connection for schizophrenia and 
depression must be denied, for the following reasons.  While 
the veteran has been diagnosed with schizophrenia and 
depression, there is no indication that these disorders are 
related to or may be associated with service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) 
(2004) (VA will provide medical examination or opinion where 
evidence reflects the existence of current disability that 
may be associated with military service).  There was no 
psychiatric disorder of any kind noted in service, and the 
veteran had a normal psychiatric evaluation on discharge from 
service.  The first notation of any psychiatric disorder, the 
veteran's schizophrenia, was in January 1984, more than 7 
years after service.  Thus, neither chronicity nor continuity 
of symptomatology has been shown, and there is no evidence 
that the schizophrenia arose within a year after separation 
from service so as to warrant presumptive service connection 
for the veteran's psychotic disorder.

In addition, the July 1984 physician's statement that the 
veteran's symptoms over the past 10 years were attributable 
to an underlying schizophrenia did not constitute competent 
evidence, because it was based solely on a history provided 
by the veteran, and not on clinical records from service or 
otherwise.  See Grover v. West, 12 Vet. App. 109, 112 (1999) 
(a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).  Moreover, the testimony of the 
veteran, his mother and brother at the hearing, as well as 
the statements of family members at the time of the veteran's 
June 1984 hospital admission, speculating that his behavior 
was the result of his military service, is not competent 
evidence; while these lay persons were competent to testify 
to the symptoms that they observed prior to and after 
service, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
they were not competent to testify as to the cause of these 
symptoms, as the latter is a question of etiology requiring 
medical expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Board also notes that, as to the veteran's claim for 
service connection for a personality disorder, such a 
disorder is not one for which service connection can be 
granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's schizophrenia 
and depression are not related to his military service and 
that the schizophrenia did not manifest within a year after 
separation from service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for schizophrenia and depression, and his claimed 
personality disorder is not a disability for which service 
connection may be granted, the benefit-of-the-doubt doctrine 
does not apply, and his claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


PTSD

In addition to the above-discussed requirements generally 
applicable to service connection claims, service connection 
for PTSD requires medical evidence establishing a diagnosis 
in accordance with 38 C.F.R. § 4.125(a) (2004) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The evidentiary 
requirements for showing the stressor's occurrence are 
relaxed if VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
see 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), but that 
is not the case here, where there is neither allegation nor 
evidence that the veteran engaged in combat.  In these 
circumstances, the veteran's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

In Cohen, the Court held that the unequivocal diagnosis of 
that veteran's PTSD meant that the asserted stressors were as 
a general matter presumed to be sufficient to cause PTSD in 
the veteran.  Cohen, 10 Vet. App. at 144.  Even in such 
circumstances, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2004).

In the present case, an April 2005 VA hospital discharge 
summary diagnosed the veteran with PTSD, a diagnosis that 
appears to conform to DSM-IV and be supported by findings on 
examination.  The veteran is not entitled to service 
connection for this disorder, however, because there is no 
credible evidence that any of his claimed stressors actually 
occurred.

In his response to the PTSD questionnaire, the veteran listed 
five claimed stressors.  The first involved the veteran's 
inability to release a grenade during a training session with 
live ammunition, which caused the veteran to be terrified and 
afraid of explosives.  The second related to combat engineer 
training about setting bombs and mines, which the veteran 
indicated shattered his nerves, caused hearing loss, and 
caused him to be under pressure that was made unbearable when 
the unit was told they were on alert to go to Vietnam.  The 
third claimed stressor was "guerilla training," during 
which the veteran was trained how to kill people, which 
overwhelmed and bothers him to this day.  The fourth involved 
communication training to deceive the enemy into thinking 
many troops were nearby by playing a loudspeaker in the 
woods; the veteran believed this was dangerous work because 
he was unarmed and the enemy would seek to destroy the 
communications system.  The fifth was during the veteran's 
service in the special police, when he guarded an airfield 
with heavy air traffic and the veteran felt he was 
undertrained, not properly armed, and caused a lot of stress.

At the hearing, the veteran again recounted some of these 
claimed stressors (Hearing transcript, pp. 3,5), indicated 
that he did not seek treatment for the claimed stress during 
service or within one year of discharge (p. 3), and first 
sought treatment around 1984 (p. 4).  The veteran's brother 
testified that the veteran changed after his service, wanting 
to be more by himself and stay around the house, and that he 
has gotten progressively worse (pp. 6-7).  The veteran's 
mother also noted that the veteran was nervous after he 
returned from service, that she believed something happened 
in service that caused this nervousness (pp. 8-9).

The veteran's service personnel records confirm that he did 
not serve overseas or engage in combat with the enemy.  They 
also confirm that his specialty is listed as a combat 
engineer as well as a bridge specialist, and that he received 
training and assignments relating to these specialties.  They 
do not contain references to any incidents such as those 
described by the veteran.  As noted, the veteran's SMRs do 
not contain notes of any psychiatric treatment, and the 
December 1976 separation examination report reflects that his 
psychiatric condition was normal on examination.

Based on the above, service connection for PTSD must be 
denied, because there is no credible evidence supporting any 
of his claimed stressors.  There was no indication in any of 
the service personnel records of any incidents such as those 
described by the veteran, and no such evidence elsewhere in 
the claims file.  Moreover, the claimed stressors included 
four training exercises that caused feelings such as stress 
and fear in the veteran but did not include specific 
descriptions of events or other individuals involved that 
would have allowed the RO to seek additional information.  
Similarly, the fifth claimed stressor was a general 
description of the veteran's special police service involving 
feelings of stress.  In addition, the testimony of the 
veteran's brother and mother does not constitute competent 
supporting evidence of his claimed stressors, because, while 
they are competent to testify to their observations, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), they did not 
claim to have observed any of the alleged stressors, but, 
rather, changes in the veteran's behavior after service.

Thus, as credible evidence of a claimed stressor is necessary 
to establish a claim for service connection for PTSD, and 
there is no such evidence in this case, the preponderance of 
the evidence is against veteran's claim, and it must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for schizophrenia and PTSD, 
initially claimed as depression and a personality disorder, 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


